815 F.2d 78
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Armail JULIAN, Petitioner-Appellant,v.Theodore KOEHLER, Respondent-Appellee.
No. 86-1439.
United States Court of Appeals, Sixth Circuit.
Feb. 16, 1987.

Before MARTIN, NELSON and BOGGS, Circuit Judges.

ORDER

1
This matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
This pro se petitioner appeals a district court order adopting the magistrate's report which recommended denial of the petition for a writ of habeas corpus.


3
Petitioner attacks his conviction for first degree murder and two counts of armed robbery on the grounds that his sixth and fourteenth amendment rights were violated by the trial court's allowance of similar acts testimony.


4
The district court correctly decided to deny the habeas petition based on this Court's holding in Oliphant v. Koehler, 594 F.2d 547 (6th Cir.1979), cert. denied, 444 U.S. 877 (1980), which rejected a similar claim of a habeas petitioner that evidence of similar crimes was unconstitutionally prejudicial to his case.  The Court emphatically held that this is a state law question, not reviewable in a federal habeas proceeding.  Id. at 555.


5
Therefore, the district court's judgment is hereby affirmed pursuant to Rule 9(d)(3), Rules of the Sixth Circuit.